Exhibit 10.60

Summary of Compensation for Directors

As of December 31, 2011, PC Connection, Inc.’s directors consisted of:
(i) Joseph Baute; (ii) David Beffa-Negrini; (iii) Barbara Duckett; (iv) David
Hall; (v) Patricia Gallup; and (vi) Donald Weatherson. Effective August 8, 2011,
each director receives an annual retainer of $75,000, payable quarterly, for
service on the Board. Each independent director also receives an annual retainer
of $15,000, payable quarterly, for participation in the Board’s audit and
compensation committees. In addition, Board members who act in a chairman
capacity receive annual fees as follows: Board chair, $35,000; Board vice-chair,
$10,000; audit committee chair, $10,000; compensation committee and
sub-committee chair, $5,000. Previously, each non-officer director received a
standard quarterly retainer fee of $10,000 for service on the Board as well as
$2,500 for each individual board meeting attended and $1,500 for each committee
meeting attended. On August 8, 2011, each director was awarded 4,000 restricted
stock units, valued at a price of $6.94 per unit, which vest ratably over two
years, beginning on August 8, 2014. The table below sets forth the total
retainer fee paid for 2011, and per board meeting and committee meeting fees
paid to our directors in 2011:

 

Director

   Total Retainer Fee
Paid for 2011(1)      Fee Per Board
Meeting Attended(2)      Fee Per Committee
Meeting Attended(2)  

Joseph Baute

   $ 63,641       $ 2,500       $ 1,500   

David Beffa-Negrini

     53,791         2,500         1,500   

Barbara Duckett

     61,671         2,500         1,500   

Patricia Gallup

     43,343         —           —     

David Hall

     53,791         2,500         1,500   

Donald Weatherson

     63,641         2,500         1,500   

 

  (1) In addition, non-officer directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.

  (2) Effective August 8, 2011, the Company ended the payment of fees for
individual board and committee meetings.